Citation Nr: 1033516	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a depressive disorder 
to include anxiety.

2.  Entitlement to service connection for residuals of rubella.

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for residuals of a 
dislocated left shoulder. 

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claims sought.  

In January 2008, the Veteran testified before a Decision Review 
Officer (DRO) at a hearing at the Huntington RO.  A copy of the 
transcript is of record.

In December 2008, the Board denied entitlement to service 
connection for a depressive disorder with anxiety, residuals of 
rubella, right ankle disability, and residuals of a dislocated 
left shoulder; and remanded the issue of entitlement to service 
connection for PTSD for additional development.  

In April 2010, the Board vacated the December 2008 Board decision 
regarding the issues denied and remanded the claim so that a 
travel board hearing could be scheduled.  

In June 2010, the RO advised the Veteran that a hearing was 
scheduled for in August 2010.  The Veteran responded, indicating 
that he wished to withdraw his request for a hearing and wanted 
his records sent to the Board to be considered based on the 
evidence already of record.  Accordingly, the Board will proceed 
with the merits of the claim.  


FINDINGS OF FACT

1.  A depressive disorder to include anxiety is not etiologically 
related to service.

2.  The Veteran is not currently diagnosed with residuals of 
rubella.

3.  The Veteran is not currently diagnosed with a right ankle 
disability.

4.  The Veteran is not currently diagnosed with a left shoulder 
disability.  

5.  The preponderance of the evidence is against finding that the 
Veteran currently has PTSD that is related to a verified non-
combat or corroborated personal assault stressor; and the Veteran 
did not serve in a location involving exposure to hostile 
military or terrorist activity.  


CONCLUSIONS OF LAW

1.  A depressive disorder to include anxiety was not incurred in, 
or aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  Residuals of rubella were not incurred in, or aggravated by, 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A right ankle disability was not incurred in, or aggravated 
by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A left shoulder disability was not incurred in, or aggravated 
by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303. 

5.  PTSD was not incurred in, or aggravated by, active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009); 75 Fed. Reg. 
39,843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in correspondence dated in December 2005 
of the information and evidence needed to substantiate and 
complete his claims.  The Board acknowledges that the letter did 
not specifically address PTSD claims based on personal assault.  
Notwithstanding, the May 2007 statement of the case included the 
applicable regulations and as such, advised the Veteran that 
evidence from sources other than his service records may 
corroborate his account of the incidents.  The claim was 
readjudicated in the December 2009 supplemental statement of the 
case.  VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for the 
claim on appeal.  Specifically, VA did not inform the Veteran of 
how disability evaluations and effective dates are assigned.  The 
record, however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance of 
the evidence is against the Veteran's claims for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by law, 
affording a VA examination.

The Board acknowledges that the Veteran has not been afforded VA 
examinations in response to his claims of entitlement to service 
connection for a depressive disorder to include anxiety and 
residuals of rubella.  The Board has determined, however, that VA 
has no obligation to provide examinations for those claims.  
Under the VCAA, when the record does not contain sufficient 
medical evidence to make a decision on the claim, VA is obliged 
to provide an examination when: (1) the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability; and (2) the record indicates 
that the disability or signs and symptoms of a current disability 
may be associated with active service.  38 U.S.C.A. § 5103A(d).  
The Veteran does not meet one or both of these elements for these 
claims.  The competent lay and medical evidence do not indicate 
any current diagnosis of rubella residuals or that the Veteran's 
anxiety may be associated with his active service.  Furthermore, 
the record does contain both private and VA psychiatric 
examinations that provide clinical observations, diagnoses, and 
opinions on a range of depressive and anxiety related disorders.  
Thus, additional VA examinations are not in order.  Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

With regard to his claim for PTSD, the Board acknowledges the 
medical evidence indicating that the Veteran was seeking 
treatment for PTSD related to his military experiences during the 
Vietnam era.  As discussed below, however, the record does not 
support a finding of a sufficient in-service stressor and as 
such, a VA examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also acknowledges that these decisions are being made 
without remanding to secure Social Security Administration (SSA) 
records.  VA has an obligation to secure Social Security 
Administration records if there is a reasonable possibility that 
the records would help to substantiate the Veteran's claim.  Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this regard, the 
Veteran reported that he is receiving or has received workers' 
compensation benefits for injuries sustained in a workplace 
accident.  The Veteran is eligible by age for retirement benefits 
and reported that he receives income from SSA.  However, he has 
not suggested that any SSA adjudication involved a claimed 
disability associated with this appeal.  The Board does not find 
a reasonable basis to conclude that these records would contain 
such information.  Hence, the Board finds that VA has no duty to 
attempt to secure them.  Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (The duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim.  In connection 
with the search for documents, this duty is limited to 
specifically identified documents that, by their description, 
would be facially relevant and material to the claim.)

The Board concludes that there is no VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the case 
is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
records, VA medical records, and private medical records.  
Although this Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claim file shows, or 
fails to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).



Anxiety with depressive disorder

The Veteran has been diagnosed with chronic anxiety and 
depression since 1994.  See July 1994 diagnosis of chronic 
anxiety with depression by Prakob Srichai, M.D. The Veteran's 
service treatment records are silent for any diagnosis of either 
anxiety or depression.  The first record documenting a diagnosis 
of anxiety is dated over 20 years after separation.  See January 
1988 letter by Dr. Srichai which reports a diagnosis of anxiety 
following a September 1987 post service work related injury.  

Before the Veteran filed his claim for service connection, 
physicians attributed his anxiety and depression to a work 
accident he sustained in September 1987.  See January 1988 letter 
by Dr. Srichai describing the accident and noting, "[the 
Veteran] has also been very nervous;" January 1997 worker's 
compensation office visit record; September 1997 surgery clinic 
visit (attributing "generalized anxiety with major depression" 
to the work-related injury sustained in September 1987).  The 
work accident "resulted in chronic neck and low back pain 
syndrome, generalized anxiety, and major depression."  See 
January 1997 worker's compensation office visit record.

Moreover, soon after the September 1987 accident, the Veteran 
filed a claim of entitlement to non-service connected pension 
benefits for disabilities associated with that accident to 
include chronic low back pain and anxiety.  There was no 
suggestion that any service-related incidents may have caused or 
contributed to his anxiety or depression.

While a November 2005 Vet Center evaluation diagnosed severe 
major depression, with psychosis, the social worker connected his 
major depression with his service in the "Vietnam era."  She 
noted that the Veteran "doesn't like anything that reminds him 
of war, avoids thinking or talking about war, avoid anything that 
reminds him of war, isolated from others, do[esn]'t remember 
certain aspects of war . . . feels irritable, anxiety, 
hypervigilent, startled response."  The Veteran claimed he had 
"nightmares, flashbacks, [and] difficulty sleeping that is 
related to [his] service in Vietnam."

Notably, the record clearly shows that the Veteran served in 
Germany, but he did not serve in Vietnam or any theater of 
combat.  See DD Form 214; Record of Assignments.  Other notes in 
the intake form seem to indicate the counselor may have known 
that the Veteran did not serve in Vietnam.  See November 2005 Vet 
Center intake form ("Vietnam-Era Non- Theater" box checked 
under "Eligibility"). There is no indication that the examiner 
reconciled the conflicting statements. 

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The Board may favor the opinion of one 
competent medical expert over that of another provided the 
reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 
424-25 (1998).  Further, while the Board is not free to ignore 
the opinion of a treating physician, neither is it required to 
accord it substantial weight.  See generally Guerrieri v. Brown, 
4 Vet. App. 467, 471-73 (1993).  Courts have repeatedly declined 
to adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type of 
evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The Board considered the Veteran's lay evidence of the nature and 
frequency of his symptoms and his sincerely held belief that his 
disorder arose from his military experiences.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2006).  In this case, the Veteran is competent to 
report on the nature and frequency of his mental health symptoms 
but does not have the medical expertise to provide a competent 
diagnosis or etiology of a chronic psychiatric disorder.  
Moreover, there are competent medical diagnoses and opinions for 
which the Board assigns greater weight because they are based on 
examinations and record reviews by medical professionals.  

The Board affords greater weight to the physician's findings that 
the Veteran's anxiety and depression are related to his work-
related accident in September 1987.  The Veteran has been on 
anxiety medication for "a long time" following his accident in 
1987.  See November 2005 Vet Center intake form; September 1997 
medication list.  The counselor at the Vet Center did not examine 
the Veteran's file, and was unaware he was diagnosed with anxiety 
and depression in conjunction with a non-service related 
accident.  The Board also finds that the diagnosis by the social 
worker in November 2005 is based upon the Veteran's claim that he 
served in Vietnam.  Any medical opinion based upon an incredible 
history reported by the Veteran cannot be given any probative 
weight.  See, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) ("reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of the 
veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating 
that the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant that 
have been rejected by the Board); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (noting that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described).  Nowhere else in the 
record does the Veteran suggest that he has been traumatized by 
memories of war, other than to the social worker who was 
examining him for psychological disabilities.  The diagnosis is 
based upon incredible statements by the Veteran.  See, e.g., Vet 
Center November 2005 report ("I have nightmares, flashbacks, 
[and] difficulty sleeping that is related to my service in 
Vietnam").  The Veteran was later unable to continue treatment 
at the Vet Center, as they realized he did not qualify for 
treatment due to no active combat.  See October 2005 mental 
health note.  This implies that the counselor initially may have 
been confused as to the Veteran's status and whether he was in 
Vietnam.

As the November 2005 Vet Center nexus opinion was based upon 
incorrect and incredible statements, the Board awards it less 
probative weight, and finds that the Veteran's anxiety with 
depressive disorder is related to his non-service related 
accident in September 1987.  All credible and competent evidence 
points to the absence of any link to service.  Therefore, the 
Veteran's claim is denied.

Rubella residuals, right ankle, and left shoulder

The Veteran was diagnosed with rubella in-service and was 
hospitalized for one day.  See April 1963 medical care record.  
The remainder of the record is silent for any complaints or 
diagnosis of any residuals associated with rubella.  The Veteran 
even denied in his January 2008 hearing at the RO that he is 
currently suffering from anything that could be related to 
rubella.  See RO hearing, p. 12.

The Veteran twisted his ankle in July 1965.  The service 
treatment records do not specify which ankle was injured, but the 
Veteran claims a right ankle disability.  Therefore, the Board 
will presume that his right ankle was twisted in July 1965.  At 
the time of injury, the Veteran sought help one week later, as 
his ankle did not improve.  An Ace bandage was applied, and the 
Veteran was restricted to light duty for two days.  Id.  There 
are no further complaints about any ankle in the service 
treatment records.  The record is silent for any post-service 
treatment for an ankle disability.  The Veteran stated at his RO 
hearing that he has not seen a doctor for his ankle, and has not 
been diagnosed with arthritis in his ankle.  See RO hearing 
transcript, p. 13.

The Veteran injured his left shoulder in May 1965.  The examining 
physician noting a "traumatic injury to l[eft] side and 
shoulder" opined that x-rays showed a "questionable shoulder 
separation."  The examining radiologist, who by definition had 
far greater training and skill in reading x-ray films, opined 
that the x-rays were negative for dislocation.  The Veteran's 
service treatment records are thereafter silent for future left 
shoulder problems.  The Veteran's post-service medical records 
are silent for any treatment or diagnosis of a left shoulder 
disability.  See January 1994 surgery clinic record 
("[a]bduction of both shoulders is normal").  While the Veteran 
complained once of left shoulder pain, he was not diagnosed with 
any shoulder disability.  See October 2005 mental health 
outpatient record.  

In April 2008, the Veteran was afforded a VA examination.  He 
complained of left shoulder and right ankle pain.  He reported 
injuring his left shoulder in a fall while stationed in Germany, 
and injuring his right ankle while engaged in physical training.  
Following physical examination the diagnoses were left shoulder 
and right ankle pain.  The physician opined that the Veteran's 
right ankle and left shoulder disorders were not related to his 
injuries on active duty because his complaints of pain and 
decreased ability to move the right ankle and left shoulder came 
much later after the initial incident.  Also no x-ray findings 
show that any permanent damage had occurred, and there was only a 
minor decrease in range of motion.  The physician believed that 
if a disability had developed in-service degenerative changes 
would have appeared but x-rays in April 2008 were normal for both 
the right ankle and left shoulder.

There is no competent evidence linking either a left shoulder or 
right ankle disorder to service.  Without such evidence service 
connection is not warranted.

Moreover, Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Therefore, whereas here, competent 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has carefully reviewed the appellant's own testimony 
and contentions, and understands his belief that he has right 
ankle and left shoulder disabilities due to service.  The Board, 
however, must rely upon competent medical evidence for a 
diagnosis of a disease or disorder.  While the appellant, as a 
lay person, is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence of a 
current medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The claims are denied.

PTSD

The Veteran contends that he has PTSD related to military 
service.  

Establishing service connection for PTSD generally requires: (1) 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125 (for VA purposes, all mental disorder diagnoses must 
conform to DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).  

VA record dated in September 2005 indicates the Veteran was seen 
in primary care with various complaints.  He reported PTSD 
symptoms due to his experiences in the service.  He reported that 
he worked with tanks and explosives in Germany and had some 
horrific experiences during his tour of duty.  He only recently 
had heard of the term "PTSD".  Assessment included PTSD 
symptoms.  

In an October 2005 VA PTSD consult, the Veteran reported that he 
worked with tanks and explosives in Germany and was assigned duty 
as an operator end loader.  He also reported that he laid and 
cleared mine fields, and that one of his primary duties was being 
on Red Alert.  Regarding specific stressors, he reported: (1) 
that he witnessed a soldier's hand being blown off when a charge 
went off; (2) that he witnessed a soldier drown in an armored 
personnel carrier; (3) that he witnessed a fighter jet airplane 
crash; and (4) that he was in a bunker and the 3rd Armored 
Division tanks were on the firing line for target practice.  
Shells flew over the bunker causing him much stress.  He reported 
that he felt as though his life was threatened the entire time he 
was in Germany.  Assessment included a possibility of PTSD. 

Subsequent VA mental health note dated in October 2005 indicates 
a provisional diagnosis of PTSD based on self-reported symptoms 
and stressors, and subject to confirmation with corroborating 
military records.  

The Veteran underwent a private psychosocial assessment in 
November 2005.  It was noted that he was in Vietnam and stationed 
in Germany for 2 years as a combat engineer.  He was not in 
combat, but was threatened by fellow soldiers, worked in 
explosives and saw a man get his hand blown off, guarded the 
Berlin wall, heard shots fired, was scared all of the time, had 
to dig landmines and clear minefields, and saw a man drown.  He 
also alleged that he was physically abused by an Army doctor who 
kept pressing a needle into his finger.  Assessment included 
PTSD.  

In a December 2005 statement, the Veteran essentially attributed 
his PTSD to generally being in the military - learning in basic 
training to "kill, kill, kill;" sleeping on the ground in rain, 
snow, and mud; and detonating explosives during training.  

At the January 2008 hearing, the Veteran provided testimony 
regarding his claimed stressors.  He reported that while in 
Germany he saw a soldier get his hand blown off.  See RO hearing 
transcript, p. 2.  He also reported a guy in the barracks that 
would get drunk and beat him up and he testified that a soldier 
drowned in an armored personnel carrier.  See RO hearing 
transcript, p. 4.  He testified that these events were not his 
biggest problems but it was going through the experiences of 
being over there.  He indicated that he was trained in 
explosives.  See RO hearing transcript, p. 5.  He also reported 
that when he was at a bar, he went in the restroom and 3 men 
threatened him with a switchblade to his neck.  See RO hearing 
transcript, p. 8.  

In reviewing the claims file, it is unclear whether there is a 
confirmed diagnosis of PTSD.  That is, VA record in October 2005 
indicated the diagnosis was provisional based on stressor 
verification.  Notwithstanding, private and Vet Center records 
note a diagnosis and for purposes of this decision, the Board 
concedes that the Veteran does have a current psychiatric 
disability, variously diagnosed as depression, anxiety, and PTSD.  

As discussed, the Veteran has reported various stressors in 
support of his claim.  The evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that a veteran "engaged in combat 
with the enemy."  

When a veteran is found to have engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f)(2).

Service records show that the Veteran was stationed in Germany 
from February 1964 to February 1966.  He was assigned to an 
engineer battalion with a military occupational specialty of 
loader operator.  Service records do not establish that he served 
in combat at any time during his military service.  

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  See Cohen.  Service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  Pursuant to regulation, if a PTSD claim is 
based on in-service personal assault, evidence from sources other 
than service records may corroborate the Veteran's account of the 
stressor incident.  See 38 C.F.R. § 3.304(f)(3).  

In the December 2008 remand, the Board found that the non-combat 
stressors recognized by VA that could possibly be verified were 
the incidents where the soldier lost his fingers and the drowning 
of the soldier while training.  

Pursuant to the Board's remand, in December 2008, the RO 
submitted requests to the Joint Services Records Research Center 
(JSRRC).  Response received in January 2009 indicates that the 
Veteran's unit was stationed at Kitzingen, Germany.  The United 
States Military Casualty reports were researched and there was 
one individual that died from wounds/injury in Germany on 
December 29, 1965.  Since the Veteran did not know the names of 
the individuals involved, they were unable to verify if that was 
the individual described in the stressors.  It was suggested that 
a search of morning reports be requested to verify if the 
individual was in the 10th Engineer Battalion.  Subsequent search 
of morning reports for the 10th Engineer Battalion for the period 
from December 1, 1965 to January 31, 1966 failed to identify the 
referenced veteran or any other veterans who died or were wounded 
in action.  

Despite extensive development, the RO has been unable to verify 
either of these reported stressors.  Regarding the remaining non-
combat stressors, the Veteran has not provided information 
sufficient to allow attempts at stressor verification.  In July 
2009, the RO completed a "Formal finding of a lack of 
information required to corroborate stressor(s) associated with a 
claim for service connection for PTSD".

The Board acknowledges the various personal assaults reported by 
the Veteran, but notes that there is no evidence of this in the 
service records and the claims file does not contain any 
additional corroborative evidence such as marked changes in 
behavior or military performance.  The Veteran acknowledged at 
his hearing that he did not report the incidents of personal 
assaults or threats to any authority.   

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39,843 - 39,852 
(July 13, 2010).  Specifically, the final rule amends 38 C.F.R. 
§ 3.304(f) by redesignating paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3), which essentially provides that a fear of 
hostile military or terrorist activity may constitute a valid 
stressor, if a psychologist or psychiatrist confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  

The amendment applies to various applications of entitlement to 
service connection for PTSD, to include those that were appealed 
to the Board before July 13, 2010 but had not been decided by the 
Board as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 
2010).  Thus, the revised regulation is for consideration.  

The Board acknowledges that the Veteran has not been specifically 
advised of the change in regulation.  Notwithstanding, the 
Veteran is not prejudiced by any lack of notification.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In making this 
determination, the Board has considered the Veteran's reports of 
being scared and feeling that his life was threatened while he 
was stationed in Germany.  The liberalization of the new 
regulation, however, is limited to those claims where the 
reported stressors are related to the Veteran's fear of hostile 
military or terrorist activity.  This is not the case in the 
current appeal.  That is, although the Veteran served during the 
Vietnam era, he was not stationed in an area of conflict and his 
claimed stressors are not specifically related to fear of hostile 
military or terrorist activity.  The new regulation does not 
further liberalize claims of entitlement to service connection 
based on personal assault or non-combat or non-terrorist 
stressors.  

In summary, evidence of record does not show a current diagnosis 
of PTSD that is related to a verified non-combat or otherwise 
corroborated personal assault stressor; or that the Veteran 
served in a location involving exposure to hostile military or 
terrorist activity.  As such, service connection is not 
warranted.  

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a depressive disorder with 
anxiety is denied.

Entitlement to service connection for residuals of rubella is 
denied.

Entitlement to service connection for a right ankle disability is 
denied.



	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for residuals of a dislocated 
left shoulder is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


